United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-3033
                         ___________________________

                                    Todd Johnson

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

               Dollar General; Dolgencorp, LLC; Michael Williams

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                     Appeal from United States District Court
                   for the Northern District of Iowa - Ft. Dodge
                                  ____________

                               Submitted: June 6, 2013
                                 Filed: June 6, 2013
                                   [Unpublished]
                                   ____________

Before WOLLMAN, BOWMAN, and GRUENDER, Circuit Judges.
                       ____________

PER CURIAM.

       Todd Johnson appeals district court’s1 adverse grant of summary judgment in
this action against his former employer claiming violations of the Family and Medical

      1
      The Honorable Mark W. Bennett, United States District Judge for the
Northern District of Iowa.
Leave Act (FMLA) and state law. Following de novo review, we agree with the
district court’s determination that Johnson did not create a genuine issue of material
fact that he had a “serious heath condition” for purposes of a claim that defendants
interfered with his FMLA rights. See 29 U.S.C. § 2611(11) (defining “serious health
condition”); Ballato v. Comcast Corp., 676 F.3d 768, 772 (8th Cir. 2012) (initial
burden of proof in FMLA interference case is on employee to show that he was
entitled to benefit denied); Rankin v. Seagate Tech., Inc., 246 F.3d 1145, 1147 (8th
Cir. 2001) (conditions like common cold or flu will not routinely satisfy
requirements). We also agree that Johnson’s FMLA retaliation claim fails because,
among other reasons, he did not establish he was attempting to invoke FMLA rights.
See Wierman v. Casey’s General Stores, 638 F.3d 984, 999 (8th Cir. 2011) (FMLA
retaliation claim is evaluated under burden-shifting framework; to establish prima
facie case, employee must show that (1) he engaged in protected conduct, (2) he
suffered materially adverse employment action, and (3) materially adverse action was
causally linked to protected conduct). Because we further conclude that the district
court properly analyzed and rejected Johnson’s claims that defendants retaliated
against him for seeking workers’ compensation benefits and unlawfully failed to pay
him a bonus, we affirm. See 8th Cir. R. 47B
                        ______________________________




                                         -2-